DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/22/22.
Applicant's election with traverse of Group I in the reply filed on 03/22/22 is acknowledged.  No explanation was provided for the traversal and a mere statement that the restriction is traversed is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/22.
The reply filed 03/22/22 affects the application 16/971,572 as follows:
1.      Withdrawn claims 19-27 have been canceled. New claims 28-34 have been added. Claims 1-4, 16-18 and 28-34, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-4, 16-18, 28-34 are pending in application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 16, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speirs et al. (J. Sci. Food Agric. 1980, 31, 1287-1294).
Claim 1 is drawn to a citrus pectin having: a) a degree of methyl esterification of 30 or less; and b) an intrinsic viscosity of 6.4 dl/g. Speirs et al. disclose Applicant’s citrus pectin which has a degree of methyl esterification of 10.5 and an intrinsic viscosity of 6.4 dl/g (see page 1290, Table 1, 2nd listed compound; see also page 1288 last paragraph to page 1289, 1st paragraph). Claims 2-4, 16, 17, 28 and 29 are also anticipated by Speirs et al. since Speirs et al. pectin is obtained from orange albedo (peel), its degree of methyl esterification is 10.5  and its intrinsic viscosity of 6.4 dl/g (see page 1290, Table 1, 2nd listed compound; see also page 1288 last paragraph to page 1289, 1st paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 17, 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Speirs et al. (J. Sci. Food Agric. 1980, 31, 1287-1294).
Claim 18 is drawn to the citrus pectin of claim 1, wherein the intrinsic viscosity is 7
dl/g or more.
Speirs et al. disclose Applicant’s citrus pectin which has a degree of methyl esterification of 10.5 and an intrinsic viscosity of 6.4 dl/g (see page 1290, Table 1, 2nd listed compound; see also page 1288 last paragraph to page 1289, 1st paragraph). Furthermore, Speirs et al. disclose -1 (i.e.; dl/g) (see page 1291, last paragraph). Also, Speirs et al. disclose that the thickening effect in the can decreases rapidly once the pectin degree of esterification is above 20 % (see page 1291, last paragraph).
The difference between Applicant’s claimed citrus pectin and the citrus pectin of Speirs et al. is that Speirs et al. do not exemplify a specific citrus pectin with an intrinsic viscosity of 7
dl/g, per se. However, Speirs et al. disclose that their citrus pectins can have intrinsic viscosities in the range 5.0-7.0 dl g-1. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the citrus pectin disclosed or suggested by Speirs et al. such as to use it as a thickener in canned products such as canned food foods.
One having ordinary skill in the art would have been motivated to prepare the citrus pectin disclosed or suggested by Speirs et al. such as to use it as a thickener in canned products such as canned food foods.
It should be noted that it is obvious to prepare a citrus pectin with the degree of methyl
esterification of 10 or less such as to use it as a thickener in canned products, since Speirs et al. disclose citrus pectin with degree of methyl esterification of 10.5 (which is close to 10) and especially since Speirs et al. disclose that the thickening effect of the citrus pectin only decreases rapidly once the pectin degree of esterification is above 20 % and also shows that the said thicken effect (as represented by the viscosity) is approximately the same even at degree of .
Claims 1, 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al. (Food Hydrocolloids 22 (2008) 1435-1442).
Claim 1 is drawn to a citrus pectin having: a) a degree of methyl esterification of 30 or less; and b) an intrinsic viscosity of 6.4 dl/g.
Morris et al. disclose a citrus pectin having a degree of methyl esterification of 27; and a viscosity of 495±15 ml/g (see page 1437, Table 1, Pectin (P27)). It should be noted that a viscosity of 495 ml/g equates to 4.95 dl/g (i.e.; (495 ml/g) x (1dl/100 ml)) which is equal to 5 dl/g (rounded off to 1 significant figure). In addition, with respect to error consideration, when the viscosity is 495 +15 = 510 ml/g = 5.10 dl/g, then the viscosity is more than 5 dl/g. That is, Morris et al. suggest a citrus pectin claimed by Applicant. Furthermore, Morris et al. disclose that the flexibility/rigidity of pectins plays an important part in their structure–function relationship and therefore on their commercial applications in the food and biomedical industries (see abstract).
The difference between Applicant’s claimed citrus pectin and the citrus pectin of Morris et al. is that Morris et al. do not exemplify a specific citrus pectin with an intrinsic viscosity of 5
dl/g, per se. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the citrus pectin suggested by Morris et al. with an intrinsic viscosity of 5 dl/g such as to use it foods.
One having ordinary skill in the art would have been motivated to prepare the citrus pectin suggested by Morris et al. with an intrinsic viscosity of 5 dl/g such as to use it foods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623